Howe, J.
This is an action for partition. Tbe succession represented by plaintiff was opened in 1870. Experts reported that tbe ^plantation could not be divided in kind without great injury. Tbe *232defendant assented to this view and both parties desired a sale in block with division of the proceeds. The court refused to homologate the report and decreed a division in kind. The plaintiff appealed and the defendant admits the correctness of the views expressed in the appellant’s brief in regard to the injurious effects of a division in kind. The judgment should be reversed and the property ordered to be sold with reference to a division of the proceeds.
But, as intimated in the argument, the succession having been opened in 1870, the sale thus made must be conducted in accordance with article 132 of the present Constitution, which requires that for the purposes of this sale the land shall be divided into tracts of from ten to fifty acres. This provision is positive, and the act of 1870, No. —, provides a method of carrying it into effect.
It is therefore ordered that the judgment appealed from be avoided and reversed; that there be judgment in favor of the plaintiff, as prayed for, decreeing a partition of the plantation described in the petition ; that the report of experts adverse to a division in kind be homologated; that the said land be sold at public sale in accordance-with law to effect a partition; and that the appellee pay the costs of appeal.